                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                3:20-cr-256-MOC-DSC-3

                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 Vs.                                            )           ORDER OF CONTINUANCE
                                                )        (Less than 30 Days from Arraignment)
 DARIEL A. LYLES,                               )
                                                )
                                                )
                 Defendant.                     )
                                                )


       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Continue

Docket Call/Trial. (#29). Having considered the matter, the Court enters the following Order.

                                             ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion to Continue

Docket Call/Trial (#29) is GRANTED, and this matter is continued to the next criminal term. The

Court finds that the delay caused by this continuance shall be excluded in accordance with 18

U.S.C. § 3161(c)(2), as trial is scheduled less than 30 days from arraignment and appearance of

counsel. Moreover, the ends of justice served by granting such continuance outweigh the best

interests of the public and Defendant in a speedy trial. This matter, including the scheduled status

conference, is continued to the next criminal term, and the time is excluded. The time for filing

pretrial motions is ENLARGED by 60 days from entry of this Order.

       IT IS FURTHER ORDERED that, in accordance with 18 U.S.C. § 3161(h)(6), this matter

is continued all other defendants and the time is excluded as a reasonable period of delay, as they

are joined with a co-defendant whose case has been continued from the term and as to whom the




       Case 3:20-cr-00256-MOC-DSC Document 34 Filed 09/11/20 Page 1 of 2
              time for trial has not run and no motion for severance has been granted.




Signed: September 11, 2020




                     Case 3:20-cr-00256-MOC-DSC Document 34 Filed 09/11/20 Page 2 of 2
